In an action to recover brokerage commissions for procuring a tenant for certain store premises owned by defendant, a judgment of the City Court of the City of New York, County of Kings, entered on a jury verdict in favor of plaintiff, was reversed by the Appellate Term and a new trial granted, with costs to defendant to abide the event, on the ground that the verdict was contrary to the weight of the credible evidence. This court granted plaintiff leave to appeal on his filing a stipulation for judgment absolute. Order of the Appellate Term unanimously affirmed, and judgment directed for defendant on the stipulation, with costs to defendant in all courts. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.